55 So. 3d 598 (2010)
Jeremiah BUTLER, Appellant,
v.
STATE of Florida, Appellee.
No. 1D10-3919.
District Court of Appeal of Florida, First District.
December 29, 2010.
Rehearing Denied March 8, 2011.
*599 Jeremiah Butler, pro se.
Bill McCollum, Attorney General, for Appellee.
PER CURIAM.
Appellant, Jeremiah Butler, appeals the trial court's order striking his motion to correct illegal sentence. Fla. R. Crim. P. 3.800. The basis for the trial court's order was a previous order entered by that court sanctioning Mr. Butler for his repeated filings of frivolous and abusive pleadings. The sanctions included prohibiting Butler from filing any further pro se pleadings and motions in the Fourth Judicial Circuit pertaining to case number 1996-CF-5156, the criminal case resulting in the life sentence Mr. Butler is currently serving.
Noting that this is the twenty-sixth of twenty-seven appellate actions filed by Appellant in this court, twenty-two of them pertaining to case number 96-5156-CFA (4th Cir., Duval County), we issued him an order to show cause why this court should not summarily affirm the order to be reviewed, under Rule 9.315, Florida Rules of Appellate Procedure; why Appellant should not be sanctioned pursuant to Rule 9.410, Florida Rules of Appellate Procedure for filing a frivolous appeal; and why such sanctions should not include a direction to the Clerk of this Court to reject any future pleadings, petitions, motions, letters, documents, or other filing submitted to this Court by Appellant relating to his conviction and sentence. Mr. Butler responded with a lengthy document reiterating his challenges to his sentence rather than explaining his numerous filings or pointing out any error in the trial court's order.
Mr. Butler's response fails to show cause why the actions described in this court's order should not take place. Courts' authority to regulate the proceedings to promote the orderly administration of justice, including the efficient use of the limited judicial resources available to the system and litigants, is firmly established. State v. Spencer, 751 So. 2d 47 (Fla.1999); Robinson v. State, 949 So. 2d 1091 (Fla. 4th DCA 2007); Hepburn v. State, 934 So. 2d 515 (Fla. 3d DCA 2005); Isley v. State, 652 So. 2d 409 (Fla. 5th DCA 1995). Considering Appellant's incessant initiation of proceedings in this court, and finding this appeal frivolous, we find that Appellant has abused the judicial process and hindered the ability of this Court to orderly administer justice to those who have genuine disputes and colorable claims. See Pettway v. McNeil, 987 So. 2d 20 (Fla. 2008).
*600 Accordingly, the order on appeal is AFFIRMED. In addition, in order to preserve the right of access for all litigants and promote the interests of justice, the Clerk of this Court is hereby instructed to reject any future pleadings, petitions, motions, documents, or other filings submitted by Jeremiah Butler, DC # J02866, that are related to his convictions and sentences in Case No.1996 CF 05156 (4th Cir., Duval), unless signed by a member in good standing of The Florida Bar.
It is so ordered.
BENTON, C.J., PADOVANO, and CLARK, JJ., Concur.